Name: Commission Regulation (EEC) No 3439/91 of 26 November 1991 correcting the Danish version of Regulation (EEC) No 2213/83 as regards the quality standards for onions
 Type: Regulation
 Subject Matter: consumption;  plant product;  technology and technical regulations;  Europe
 Date Published: nan

 Avis juridique important|31991R3439Commission Regulation (EEC) No 3439/91 of 26 November 1991 correcting the Danish version of Regulation (EEC) No 2213/83 as regards the quality standards for onions Official Journal L 326 , 28/11/1991 P. 0021 - 0021 Finnish special edition: Chapter 3 Volume 39 P. 0174 Swedish special edition: Chapter 3 Volume 39 P. 0174 COMMISSION REGULATION (EEC) No 3439/91 of 26 November 1991 correcting the Danish version of Regulation (EEC) No 2213/83 as regards the quality standards for onionsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1623/91 (2), and in particular Article 2 (3) thereof, Whereas Commission Regulation (EEC) No 1654/87 (3) amends Regulation (EEC) No 2213/83 (4) as regards the quality standards for onions; Whereas a mistake has been found in the Danish version of that amendment; whereas it should be corrected accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Title II. B. (ii), second sentence of the last paragraph, second indent, of Annex I to Regulation (EEC) No 2213/83 is hereby corrected as follows: Only concerns the Danish version. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 150, 15. 6. 1991, p. 8. (3) OJ No L 153, 13. 6. 1987, p. 35. (4) OJ No L 213, 4. 8. 1983, p. 13.